DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. (US 20100084692 A1).
Regarding independent claim 1, Mao et al. teach “A semiconductor device 200 (fig. 2-3; ¶¶ 0015-0023), comprising: 
a semiconductor element region (325) on a surface of a semiconductor substrate (315); 
an element isolation region (345) in a depth from the surface of the semiconductor substrate (315), 
wherein the element isolation region (345) isolates the semiconductor element region (325); and 
a high-concentration impurity region (330) between the semiconductor element region (325) and the element isolation region (345), 
wherein the high-concentration impurity region (330) has an impurity concentration (N) higher than an impurity concentration (N-) of the semiconductor substrate (315), 
the high-concentration impurity region (330) is adjacent to both sides of the element isolation region (345), 
the high-concentration impurity region (330) is deeper than a bottom portion of the element isolation region (345) from a surface of the semiconductor element region (325), and 
the high-concentration impurity region (330) is not below the element isolation region (345)”.

Regarding claim 2, Mao et al. further teach, “The semiconductor device according to claim 1, wherein the element isolation region (345) is constituted with an insulator (STI)”.




Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20040080638 A1).

Regarding independent claim 1, Lee teaches “A semiconductor device (fig. 2; ¶¶ 0023-0031), comprising: 
a semiconductor element region (22) on a surface of a semiconductor substrate (21); 
an element isolation region (23) in a depth from the surface of the semiconductor substrate (21), 
wherein the element isolation region (23) isolates the semiconductor element region (22); and 
a high-concentration impurity region (32, 33) between the semiconductor element region (22) and the element isolation region (23), 
wherein the high-concentration impurity region (32, 33) has an impurity concentration (N type impurity) higher than an impurity concentration (zero N type impurity) of the semiconductor substrate (21), 
the high-concentration impurity region (32, 33) is adjacent to both sides of the element isolation region (23), 
the high-concentration impurity region (32, 33) is deeper than a bottom portion of the element isolation region (23) from a surface of the semiconductor element region (22), and 
the high-concentration impurity region (32, 33) is not below the element isolation region (23)”.

Regarding claim 2, Lee further teaches, “The semiconductor device according to claim 1, wherein the element isolation region (23) is constituted with an insulator (STI)”.


Examiner’s Note
The claims can also be rejected by using the below prior arts: 
Park; Young-Hoon	US 20090200591 A1
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817